JOHNSTONE, Justice.
The trial court entered summary judgment in favor of the appellees Reynolds Metals Company and Alcoa, Inc., solely on the basis of the opinion by the Court of Civil Appeals in Weaver v. Kimberly-Clark Corp., 871 So.2d 814 (Ala.Civ.App.2001). We reversed that decision in Ex parte Weaver, 871 So.2d 820 (Ala.2003). Relying on Weaver (not Ex parte Weaver), the appellees now before us admit, and indeed insist, at pages ii and 42-51 of their brief, that “the material facts of the decision in Weaver are indistinguishable from the facts of the present case.” We there*292fore reverse the summary judgment in favor of Reynolds Metals and Alcoa and remand the cause for further proceedings. t
REVERSED AND REMANDED.
HOUSTON, LYONS, BROWN, HARWOOD, WOODALL, and STUART, JJ., concur.